DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 13, and 19 recite the limitation "the circumference" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 8, 14 recites the limitation "the water in the swimming pool" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 4-7, 9-12, 20 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo, U.S. Patent Application Publication 2017/0342719.
Regarding claim 1, Seo discloses a stair structure comprising: a platform member configured to accommodate a lifeguard, the platform member (4a; alternatively, 10) having a first edge (one of side edges shown which is adjacent to the top tread; alternatively vertical edge portion of 10 as shown in Fig. 1), with at least a portion of the first edge of the platform member and a portion of the platform member adjacent the first edge (adjacent edge portion of 4a; alternatively, upper surface of 10) being configured to extend to or beyond a pool edge of a pool (depending on positioning of a pool); wherein when positioned on the portion of the platform member adjacent the first edge, the lifeguard is positioned at the pool edge or over water in the pool to provide the lifeguard an unimpaired line-of-sight to the swimmers or bathers in the pool (when pool is positioned as such).  The phrases “for allowing…,” “configured to accommodate,” “configured to extend,” and “when positioned…” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Seo discloses a stair structure wherein the platform member has a volute shape (at the edge of 4a adjacent the post).  
Regarding claim 3, Seo discloses a stair structure wherein the platform member has a railing (8) provided about the circumference [perimeter] thereof, including on the first side of the platform member (edges) which is configured to be position proximate to or in-line with the edge of the pool or body of water (when positioned in such a manner, as the body of water has not been positively claimed).  The phrase “configured to be positioned” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 4, Seo discloses a stair structure wherein stairs extend from the platform to a deck of the swimming pool (when a swimming pool has been positioned beneath the structure, as the pool has not been positively claimed).  
Regarding claim 5, Seo discloses a stair structure wherein a bottom stair of the stairs has a longitudinal axis which is essentially parallel to the pool edge (when a pool has been positioned beneath the structure, as the pool has not been positively claimed).  
Regarding claims 6 and 11, Seo discloses a stair structure wherein the bottom stair is positioned proximate to or in-line with the pool edge (when a pool has been positioned beneath the structure, as the pool has not been positively claimed).  
Regarding claims 7 and 12, Seo discloses a stair structure wherein a base (2) extends from the deck of the swimming pool to the platform, the base is offset from the stairs to allow the lifeguard to have a line-of-sight to the swimmers or bathers in the swimming pool as the lifeguard is descending the stairs (see Fig. 1, generally; when a pool is positioned as such, as a pool and a lifeguard are not claimed).  The phrase “to allow” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 8, Seo discloses a stair structure comprising: a raised platform (4a; alternatively, 10) which is configured to accommodate the lifeguard, the platform member having a first edge (one of side edges shown which is adjacent to the top tread; alternatively vertical edge portion of 10 as shown in Fig. 1), with at least a portion of the first edge of the raised platform and a portion of the raised platform adjacent the first edge being configured to extend to or beyond a pool edge of the swimming pool (if a pool is positioned in such a way, as a pool has not been positively claimed), wherein the first edge and the portion of the raised platform adjacent the first edge extends over the water in the swimming pool (if a pool is positioned in such a way, as a pool has not been positively claimed); stairs (4) extending from the raised platform to a deck of the swimming pool; wherein the movable lifeguard observation station provides the lifeguard an unimpaired line-of-sight to the swimmers or bathers in the swimming pool whether the lifeguard is positioned on the raised platform or on the stairs (when a swimming pool has been positioned beneath the structure, as the pool and the lifeguard has not been positively claimed).  The phrases “for allowing…,” “configured to accommodate,” and “configured to extend” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 9, Seo discloses a stair structure wherein a bottom stair of the stairs has a longitudinal axis which is essentially parallel to the pool edge at which the lifeguard observation station member is positioned (when a pool has been positioned beneath the structure, as the pool has not been positively claimed).  
Regarding claim 10, Seo discloses a stair structure wherein a bottom stair of the stairs has a longitudinal axis which is essentially parallel to the first edge of the platform member (see Fig. 1).  
Regarding claim 13, Seo discloses a stair structure wherein the raised platform has a volute shape (at the edge of 4a adjacent the post) with a railing provided about the circumference [perimeter] thereof, including on the portion of the first edge of the raised platform which extends beyond the pool edge of the swimming pool (when a swimming pool is positioned accordingly, as the pool has not been claimed; see Fig. 1, generally).  
Regarding claim 14, Seo discloses a stair structure comprising: a raised platform (4a; alternatively, 10) which is configured to accommodate the lifeguard, the raised platform having a first edge (one of side edges shown which is adjacent to the top tread; alternatively vertical edge portion of 10 as shown in Fig. 1), with at least a portion of the first edge of the raised platform and a portion of the raised platform adjacent the first edge being configured to extend to or beyond a pool edge of the swimming pool (if a pool is positioned in such a way, as a pool has not been positively claimed), wherein the first edge and the portion of the raised platform adjacent the first edge extends to the pool edge or over the water in the swimming pool to provide the lifeguard an unimpaired line- of-sight to the swimmers or bathers in the pool (when a swimming pool has been positioned beneath the structure, as the pool and the lifeguard has not been positively claimed); stairs (4) extending from the raised platform to a deck of the swimming pool (when a swimming pool has been positioned beneath the structure, as the pool has not been positively claimed); a base (2) extending from the deck of the swimming pool to the raised platform, the base being offset from the stairs to allow the lifeguard to have a line-of-sight to the swimmers or bathers in the swimming pool as the lifeguard is descending the stairs (see Fig. 1, generally).  The phrases “for allowing…,” “configured to accommodate,” “configured to extend,” and “to allow…” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo, U.S. Patent Application Publication 2017/0342719 in view of Reeves, U.S. Patent Application Publication 2007/0199258.
Regarding claim 15, Seo discloses a stair structure, but does not disclose wherein the base member has a ballast to provide additional stability to the lifeguard observation station.  Reeves teaches a ballast (paragraph 66) utilized in a temporary stair structure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a ballast at the base to further secure the structure to the site, particularly in the case that the structure will only be temporarily placed.  
Regarding claim 16, Seo discloses a stair structure wherein the base member is positioned adjacent to the pool edge at which the lifeguard observation station member is positioned (when a pool is positioned accordingly, as a pool has not been positively claimed).  
Regarding claim 17, Seo discloses a stair structure wherein a bottom stair of the stairs is positioned proximate the base member (see Fig. 1), the bottom stair has a longitudinal axis which is essentially parallel to the pool edge at which the lifeguard observation station member is positioned (when a pool has been positioned beneath the structure, as the pool has not been positively claimed).  
Regarding claim 18, Seo discloses a stair structure wherein the bottom stair is positioned proximate to or in-line with the pool edge (when a pool has been positioned beneath the structure, as the pool has not been positively claimed).  
Regarding claim 19, Seo discloses a stair structure wherein the raised platform member has a railing (8) provided about the circumference [perimeter] thereof, including on the portion of the first edge of the raised platform which extends beyond the pool edge of the swimming pool (when a swimming pool is positioned accordingly; see Fig. 1, generally).  
Regarding claim 20, Seo discloses a stair structure wherein the raised platform has a volute shape (at the edge of 4a adjacent the post).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633